DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Steps of receiving, over a network and by a digital component distribution system, a packetized message that (i) is generated by firing of a tag that is included in code of a given online resource and (ii) includes an identifier corresponding to a user that is accessing the given online resource; logging, by the digital component distribution system, a timestamp of the packetized message as a start of a user session at a website that includes the given online resource; determining, by the digital component distribution system, that the user session at the website remains active while additional packetized messages generated by firing of additional tags within the website continue to be received within a specified amount of time after a time of a timestamp of a most recently received packetized message; determining, by the digital component distribution system, that the user session at the website has ended upon detecting content view data specifying that third-party content was provided to a different website in response to a request that included the identifier corresponding to the user prior to passing of the specified amount of time; calculating, by the digital component distribution system, a duration of the user session based on a difference between the timestamp and a time when the user session at the website was determined to have ended; and modifying distribution of content to the user based on the duration of the user session at the website in light of the other features in the claims.
Thus, the above limitations in conjunction with all other limitations of the dependent and independent claims 1-20 and 28-30 are hereby allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        

1/15/2022